Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendments filed on: 12/14/2021.
Claims 1-20 are pending.
The prior 35 USC 112 rejections are withdrawn in view of applicant’s amendments.
With the exception of claim 20, the prior art 35 USC 103 based rejections are withdrawn in view of applicant’s amendments.
Allowable Subject Matter
Claims 1-19 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar et al (US Application: US 20110202528, published: Aug. 18, 2011, filed: Feb. 13, 2010), in view of Naderi (US Patent: 9262393, issued: Feb. 16, 2016, filed: Feb. 17, 2011) in view of Kennedy et al (US Patent: 6651217, issued: Nov. 18, 2003, filed: Sep. 1, 1999).


identifying a similar representative application document whose identified topic is similar to a [purpose] of the new application document, wherein the identifying a representative application document comprises (i) accessing a plurality of previously submitted application documents (a) that have been previously completed and (b) that comprise a plurality of sections, a subset of the sections comprising unstructured information (ii) grouping the plurality of previously submitted application documents into groups of application documents having similar identified topics (paragraphs 0014, 0017, 0019, 0026: prior documents in a set are clustered in a plurality of clusters based on similar set of text token terms/phrases (the text token(s) are interpreted as representing a ‘topic’ and are individually unstructured), and (iii) selecting, from the previously submitted application documents in a given group, a representative application document for the given group (paragraph 0022, 0029 each cluster can have a principal document with the most recent date/time stamp as the representative document that is considered ‘fresh’:).

an identified topic of the new application document; … requesting information from the user utilizing the similar representative application document, wherein the information comprises information to complete the new application document based upon sections and entities included in the similar representative application document; and iteratively requesting information from the user until the new application document is complete; the requesting and the iteratively requesting comprising populating information received from the user via a dialogue into the new application document by identifying one of the sections and entities in the one of the similar representative application document corresponding to the information received from the user.

Yet Naderi teaches … requesting information from the user utilizing the similar representative application document, wherein the information comprises information to complete the new application document based upon sections and entities included in the similar representative application document; and iteratively requesting information from the user until the new application document is complete, … the requesting and the iteratively requesting comprising populating information received from the user via a dialogue into the new application document by identifying one of the sections and entities (Abstract, column 4, lines 20-29, column 17, lines 25-67: entity fields are identified/segmented to recognize sections of mandatory fields and optional fields when the wizard processes the representative document. The Wizard also iteratively prompts the user for input in response to the user providing an identified representative form 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Deolalikar et al’s ability to identify a representative application document based upon user request to retrieve/identify the representative application document (by specifying topic parameters for the representative document), such that the retrieval/identification of the representative document would have been part of an identification process of a form filling process that uses a wizard to analyze entities of the identified representative document (form) and prompts information to be entered in a new application document by engaging in a dialog with a user to help fill out/create the application document, as taught by Naderi. The combination would have allowed Deolalikar et al to have improved user efficiency and reduce errors by implementing simplified form filling service (Naderi, column 1, lines 59-62) and to have assisted the user by ensuring information filled out in the new document is based upon a latest/most-recent/’fresh’ representative document. 

However the combination of Deolalikar et al and Naderi does not expressly teach identifying a similar representative application document whose identifying topic is similar to an identified topic of the new application document; … populating information 

Yet Kennedy et al teaches identifying a similar representative application document whose identifying topic is similar to an identified topic of the new application document; … populating information … by identifying one of the sections and entities in the one of the similar representative application document corresponding to the information received from the user (column 6, lines 61-67, column 7, lines 1-15: a representative form document previously filled in by a user having similar ‘topic’/field content is located and is sued to populate a new document).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the Deolalikar et al and Naderi’s ability to locate representative documents and allow a user to choose to iterate and populate a retrieved representative document, such that the representative document could have been automatically searched for retrieval based upon topic field data, and then the new form could have been populated with the representative document, as taught by Shu et al. The combination would have allowed Deolalikar et al and Naderi to have “implemented a better way to correlate similar fields across forms .. from values entered by the user” (Kennedy et al, column 2, lines 50-55). 

Response to Arguments
With regards to claims 1-6, 9-17 and 19, the Applicant’s arguments have been considered, however, in view of the amendments, the previously applied rejections are now withdrawn, so thus, the applicant’s arguments are moot.
With regards to claim 20, the applicant argues that there is no reason why one of ordinary skill in the art would have combined the prior art references and has not provided a satisfactory explanation for motivation. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant does not directly address the motivation statement provided as to the rationale as to why the applicant deems the motivation to be lacking. Thus, the examiner maintains the motivation statement and reiterates that Naderi explicitly teaches at least allowed a document population system to (when referencing a desired/’representative document’), to improve user efficiency and reduced errors by implementing a simplified form filling service (Naderi, column 1, lines 59-62).
The applicant further argues that Naderi does not address the new limitations (that include at the one of the clusters having a topic similar to the topic of the new 

NOTE
The examiner recommends an interview to address the remaining issues in the interest of expediting the prosecution of this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.